Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 1 of 12




                           EXHIBIT A
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 2 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 3 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 4 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 5 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 6 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 7 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 8 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 9 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 10 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 11 of 12
Case 3:13-cv-30125-PBS Document 430-5 Filed 01/16/19 Page 12 of 12
